 Case: 2:20-cv-05924-EAS-CMV Doc #: 1 Filed: 11/17/20 Page: 1 of 15 PAGEID #: 1




                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

THOMAS ALLEN FRIEND, as Guardian           :
of the Person and the Estate of                  CASE NO.:
THOMAS ALLEN FRIEND, JR.,                  :
2982 Stewart Hollow Road                         JUDGE:
Peebles, Ohio 45660                        :

              Plaintiff,                   :

vs.                                        :

PIKE COUNTY, OHIO and                      :     CIVIL COMPLAINT
THE PIKE COUNTY BOARD                            (Demand for Jury Trial
OF COMMISSIONERS                           :     Endorsed Hereon)
230 Waverly Plaza, Suite 1000
Waverly, Ohio 45690                        :

and                                        :

JAMES E. NELSON, INTERIM SHERIFF           :
c/o Pike County Sheriff’s Office
14050 U.S. Route 23                        :
Waverly, Ohio 45690
                                           :
and
                                           :
CHARLES S. READER, SHERIFF
2101 Pennington Road                       :
Waverly, Ohio 45690
                                           :
and
                                           :
JEREMY C. MOONEY, DEPUTY
300 Radford Street                         :
Piketon, Ohio 45661
                                           :
and
                                           :
WILLIAM STANSBURY, JR.,
DEPUTY SERGEANT                            :
c/o Pike County Sheriff’s Office
14050 U.S. Route 23                        :
Waverly, Ohio 45690
 Case: 2:20-cv-05924-EAS-CMV Doc #: 1 Filed: 11/17/20 Page: 2 of 15 PAGEID #: 2




and                                                   :

DANNY CARROLL, DEPUTY                                 :
c/o Pike County Sheriff’s Office
14050 U.S. Route 23                                   :
Waverly, Ohio 45690
                                                      :
and
                                                      :
JOHN/JANE DOE s #1-10
c/o Pike County Sheriff’s Office                      :
14050 US Highway 23
Waverly, Ohio 45690                                   :

               Defendants.                            :


       NOW COMES Plaintiff Thomas Allen Friend, as Guardian of the Person and the Estate

of Thomas Allen Friend, Jr., by and through undersigned counsel, and hereby presents his

Complaint against Defendants and states as follows:

                              INTRODUCTORY STATEMENT

       1.      This is a civil rights action for damages sustained by a citizen of the United States

of America and Pike County, State of Ohio against several Deputies of the Pike County, Ohio

Sheriff’s Office for their unlawful use of excessive and/or unreasonable force, and for their

unlawful harassment of Plaintiff. This is also an action for damages against the Sheriff of Pike

County, Ohio and the Interim Sheriff of Pike County, Ohio as the supervisory individuals

responsible for the conduct of the County’s Deputies, and against several unknown individuals

who may have also acted in concert with the named Deputy Defendants and/or acted in

supervising the Deputy Defendants. This is also an action against Pike County, Ohio, and The

Pike County Board of Commissioners which employed the Deputies, Sheriff, Interim Sheriff,

and other supervisors, for its policy to use such excessive and/or unreasonable force, and/or to
 Case: 2:20-cv-05924-EAS-CMV Doc #: 1 Filed: 11/17/20 Page: 3 of 15 PAGEID #: 3




harass Plaintiff, and/or for failing to train its Deputies regarding such conduct, or to adopt a

policy against such conduct and/or regarding such conduct.

                                JURISDICTION AND PARTIES

       2.      The jurisdiction of this Court is predicated on 28 U.S.C. § 1331; and 28 U.S.C. §§

1343(3) and (4); and 42 U.S.C. § 1983. Supplemental jurisdiction over the state law claims,

which are so related to claims over which the Court has original jurisdiction that they form part

of the same case or controversy, is conferred by 28 U.S.C. § 1367. Venue is proper in this

Division.

       3.      Thomas Allen Friend, Jr. (hereinafter “Plaintiff”) is, and was at all times relevant

to the allegations raised in this Complaint, a resident of the State of Ohio and a citizen of the

United States. Plaintiff Thomas Allen Friend, Jr. suffers from bipolar schizophrenia. His

Guardian, Thomas Allen Friend, duly appointed by the Pike County Common Pleas Court

Probate Court in Case No. 20192010, brings this action on his behalf for damages resulting from

the violation of Plaintiff’s rights secured by the United States Constitution and the laws of the

State of Ohio. See Plaintiff’s Exhibit 1 attached hereto.

       4.      At all times relevant hereto, Defendant Jeremy C. Mooney (hereinafter

“Defendant Mooney”) was a Deputy employed by the Pike County Sheriff Office. Defendant

Mooney is a “person” under 42 U.S.C. § 1983 and at all times relevant hereto acted under color

of law. Plaintiff sues Defendant Mooney individually and in his official capacity. At all times

relevant hereto, Defendant William Stansbury, Jr. (hereinafter “Defendant Stansbury”) was a

Deputy Sergeant employed by the Pike County Sheriff’s Office. Defendant Stansbury is a

“person” under 42 U.S.C. § 1983 and at all times relevant hereto acted under color of law.

Plaintiff sues Defendant Stansbury individually and in his official capacity. At all times relevant
 Case: 2:20-cv-05924-EAS-CMV Doc #: 1 Filed: 11/17/20 Page: 4 of 15 PAGEID #: 4




hereto, Defendant Danny Carroll (hereinafter “Defendant Carroll”) was a Deputy employed by

the Pike County Sheriff’s Office. Defendant Carroll is a “person” under 42 U.S.C. § 1983 and at

all times relevant hereto acted under color of law. Plaintiff sues Defendant Carroll individually

and in his official capacity. The Defendants identified in this paragraph will be referred to

collectively as “Defendant Deputies.”

       5.      At all times relevant hereto, Defendant John/Jane Does # 1-10 were employed by

the Pike County’s Sheriff’s Office as Deputies and/or Supervisors. Defendant John/Jane Does

#1-10 are each a “person” under 42 U.S.C. § 1983 and at all times relevant hereto acted under

color of law. Plaintiff sues these Defendants individually and in their official capacities. These

Defendants will also be collectively referred to as “Defendant Deputies.”

       6.      At all times relevant hereto, Defendant James E. Nelson (“hereinafter “Defendant

Nelson”) was the Interim Sheriff of the Pike County Sheriff’s Office at the time of the subject

incident of this Complaint. As such, Defendant Nelson was in charge and command of

Defendant Deputies and was responsible for their training, supervision, and conduct. Defendant

Nelson was also responsible for the enforcement of regulations of the Pike County’s Sheriff’s

Office and for ensuring that the personnel of the Pike County Sheriff’s Office obeyed the laws of

the State of Ohio and of the United States. Defendant Nelson is a “person” under 42 U.S.C. §

1983 and at all times relevant hereto acted under color of law. Plaintiff sues Defendant Nelson

individually and in his official capacity.

       7.      At all times relevant hereto, Defendant Charles S. Reader (“hereinafter

“Defendant Reader”) was the Sheriff of the Pike County Sheriff’s Office. At the time of the

subject incident of this Complaint, Defendant Reader was under suspension. Despite this,

Defendant Reader was responsible for the Defendant Deputies’ training, supervision, and
 Case: 2:20-cv-05924-EAS-CMV Doc #: 1 Filed: 11/17/20 Page: 5 of 15 PAGEID #: 5




conduct up to the point of his suspension and beyond. Defendant Reader was also responsible

for the enforcement of regulations of the Pike County’s Sheriff’s Office and for ensuring that the

personnel of the Pike County Sheriff’s Office obeyed the laws of the State of Ohio and of the

United States up to the point of his suspension and beyond. Defendant Reader is a “person”

under 42 U.S.C. § 1983 and at all times relevant hereto acted under color of law. Plaintiff sues

Defendant Reader individually and in his official capacity.

       8.      Defendant Pike County, Ohio (hereinafter “Defendant Pike County”) is a unit of

local government organized under the laws of the State of Ohio. Pike County, Ohio is sued

through The Pike County Ohio Board of Commissioners who are named only in their official

capacity pursuant to O.R.C. § 305.12. Defendant Pike County is a “person” under 42 U.S.C. §

1983 and at all times relevant to this case acted under color of law.

       9.      At all times relevant hereto and in all their actions described herein, Defendants

acted under color of laws, statutes, ordinances, regulations, policies, customs, and usages of the

State of Ohio and Pike County.

                           FACTUAL ALLEGATIONS & CLAIMS

       10.     Plaintiff hereby incorporates Paragraphs 1 through 9 as if fully written herein.

       11.     On November 18, 2019, Plaintiff Thomas Allen Friend, Jr. was an inmate in the

care and custody of the Pike County Sheriff’s Office jail.

       12.     Plaintiff Thomas Allen Friend, Jr. was being held on misdemeanor charges and

awaiting his initial appearance with the Pike County Court that was to occur later that morning.

       13.     At approximately 5:52 a.m., video from the Pike County Sheriff’s Office shows

Plaintiff in a restraint chair while in the presence of Defendant Mooney. Based upon information
  Case: 2:20-cv-05924-EAS-CMV Doc #: 1 Filed: 11/17/20 Page: 6 of 15 PAGEID #: 6




and belief, Defendant Mooney had already OC (pepper) sprayed Plaintiff while in said restraint

chair earlier that same morning.

        14.      Defendant Mooney at this time has an OC (pepper) spray fogger in his hand.

        15.      Defendant Mooney proceeds to wheel Plaintiff via the restraint chair outside to

the parking lot of the Pike County Sheriff’s Office. Defendant Stansbury watches Defendant

Mooney wheel Plaintiff outside and fails to intervene.

        16.      At approximately 5:55:12 a.m., Plaintiff proceeds to tip over the restraint chair

landing on his back in the parking lot. Defendant Mooney and Defendant Stansbury proceed to

place Plaintiff upright. Defendant Stansbury watches Defendant Mooney grab the OC (pepper)

spray fogger again at this time.

        17.      At approximately 5:55:54 a.m., while Plaintiff is still restrained in the restraint

chair, Defendant Mooney proceeds to pepper spray Plaintiff in the face with the OC (pepper)

spray fogger.

        18.      Defendant Stansbury observes Defendant Mooney’s actions and fails to intervene.

        19.      Plaintiff, in distress, again flips the restraint chair over in the parking lot.

        20.      Defendant Mooney and Defendant Stansbury leave Plaintiff lying in the parking

lot still restrained in the restraint chair.

        21.      At approximately 5:57 a.m., while still in the restraint chair and still lying on the

ground, Defendant Mooney again proceeds to OC (pepper) spray Plaintiff in the face with the

OC (pepper) spray fogger.

        22.      Defendant Stansbury again observes Defendant Mooney’s actions and again fails

to intervene.
 Case: 2:20-cv-05924-EAS-CMV Doc #: 1 Filed: 11/17/20 Page: 7 of 15 PAGEID #: 7




       23.     Plaintiff is left lying on his back in the restraint chair in the parking lot until

approximately 6:06 a.m. when he is up-righted by Defendant Mooney, Defendant Stansbury, and

Defendant Carroll.

       24.     Plaintiff is then wheeled back inside the Pike County Sheriff’s Office. Plaintiff

does not receive any first-aid at this time despite being OC (pepper) sprayed at least three (3)

times at this point. Both Defendant Stansbury and Defendant Carroll make no effort at this time,

or any time thereafter, to relieve Defendant Mooney or to otherwise deescalate the situation.

       25.     At approximately 6:30:34 a.m., Plaintiff is forcibly struck three (3) times in the

face/head by Deputy Mooney while still in the restraint chair.

       26.     At approximately 6:33:29 a.m., Plaintiff is forcibly struck three (3) more times in

the face/head by Deputy Mooney while still in the restraint chair.

       27.     At approximately 6:33:50 a.m., Plaintiff is forcibly struck five (5) more times in

the face/head by Deputy Mooney while still in the restraint chair.

       28.     Defendant Mooney and Defendant Deputies lacked any cause whatsoever to

believe that Plaintiff posed a significant threat of death or serious physical injury to the Deputies,

others, or himself.

       29.     Defendant Mooney and Defendant Deputies either all participated in the conduct

described herein or willfully and maliciously permitted such conduct to continue by the other

Defendant Deputies and/or Defendant Mooney.

       30.     The conduct of Defendant Mooney and Defendant Deputies as described herein

was malicious, intentional, reckless, and/or done with deliberate indifference as to Plaintiff's

rights. Defendant Pike County and Defendant Nelson failed to act to investigate and/or failed to

fully and adequately investigate said conduct.
 Case: 2:20-cv-05924-EAS-CMV Doc #: 1 Filed: 11/17/20 Page: 8 of 15 PAGEID #: 8




                                 COUNT ONE: 42 U.S.C. § 1983

       31.      Plaintiff hereby incorporates Paragraphs 1 through 30 as if fully written herein.

       32.     Defendants have, under color of law, deprived Plaintiff of the rights, privileges,

and immunities secured to him by the Fourth, Eighth, and Fourteenth Amendments to the United

States Constitution, including, but not limited to, the right to be secure in his person; the right to

be free from excessive force; the right to be free from cruel and unusual punishment; the right to

be free from governmental actions and/or inactions that shock the conscience; and the right to

both procedural and substantive due process.

       33.     Defendant Mooney’s actions and/or inactions, which violated Plaintiff’s clearly

established constitutional rights to be secure from excessive force and cruel and unusual

punishment, were unreasonable and shocked the conscience.

       34.     Defendant Mooney’s use of force was grossly negligent, reckless, malicious,

sadistic, and was carried out with an abandoned and depraved heart.

       35.     On information and belief, the conduct of Defendant Deputies was consistent with

an institutionalized, widespread practice, policy, or custom of the Pike County Sheriff’s Office.

This practice, policy, or custom was known and ratified, or should have been known by

Defendant Nelson, Defendant Reader, and Defendant Pike County. This allegation and/or other

factual contentions are likely to have evidentiary support after a reasonable opportunity for

further investigation and discovery.

       36.     On information and belief, Defendants at no time took any effective action and/or

were deliberately indifferent in preventing the personnel of the Pike County Sheriff’s Office

from the use of such unreasonable and excessive force and/or in failing to prevent or report the

use of such force by another deputy. Specifically, Defendant Mooney subsequently resigned, but
 Case: 2:20-cv-05924-EAS-CMV Doc #: 1 Filed: 11/17/20 Page: 9 of 15 PAGEID #: 9




received paid medical leave until on or about January 4, 2020. Likewise, Defendant Stansbury

received a ten (10) day “working suspension” while still receiving payment from his leave time

accrual. Further, based upon information and belief, Defendant Carroll received no discipline for

his role in the incident. Given the severity and seriousness of Defendant Deputies’ actions and

inactions, this form of discipline, or lack thereof, by Defendant Nelson, Defendant Reader,

and/or Defendant Pike County ratified the unconstitutional conduct of Defendant Deputies. This

allegation and/or other factual contentions are likely to have further evidentiary support after a

reasonable opportunity for investigation and discovery.

       37.     Defendant Nelson, Defendant Reader, and/or Defendant Pike County failed to

adequately train and/or supervise Defendant Mooney and/or the other Defendant Deputies in the

exercise of their functions including, but not limited to, the fundamental law of and the use of

force during detention, which includes the prevention of such force by another deputy and the

reporting of such force used by another deputy. Said failure to train by Defendants was

malicious, reckless, or done with a deliberate indifference as to the rights of Plaintiff and other

similarly-situated individuals.

       38.     Defendants failed to adopt a policy or practice preventing its personnel from

engaging in the use, prevention, and reporting of excessive force, as alleged herein.

       39.     On information and belief, Defendants’ failure to fully and/or adequately

investigate the conduct described herein is consistent with an institutionalized, widespread

practice, policy, or custom of Pike County through its Sheriff’s Office, which was known and

ratified or should have been known by Defendant Nelson, Defendant Reader and/or Defendant

Pike County. This allegation and/or other factual contentions are likely to have further

evidentiary support after a reasonable opportunity for investigation and discovery.
Case: 2:20-cv-05924-EAS-CMV Doc #: 1 Filed: 11/17/20 Page: 10 of 15 PAGEID #: 10




       40.     On information and belief, Defendants at no time took any effective action and/or

were deliberately indifferent in directing the personnel of the Pike County’s Sheriff’s Office to

not fully and/or adequately investigate the conduct of Defendant Mooney and/or the other

Deputy Defendants. Specifically, Defendant Stansbury received a ten (10) day “working

suspension” while still receiving payment from his leave time accrual. Given the severity and

seriousness of Defendant Deputies’ actions and inactions, this form of discipline by Defendant

Nelson, Defendant Reader, and/or Defendant Pike County ratified the unconstitutional conduct

of Defendant Deputies. This allegation and/or other factual contentions are likely to have further

evidentiary support after a reasonable opportunity for investigation and discovery.

       41.     Defendant Nelson, Defendant Reader, and/or Defendant Pike County failed to

adequately train and/or supervise its personnel in the exercise of their functions including, but

not limited to, the investigation of incidents and/or complaints of excessive force by its deputies.

Said failure to train by Defendants was malicious, reckless, or done with a deliberate indifference

as to the rights of Plaintiff and other similarly-situated individuals.

       42.     Defendants failed to adopt a policy or practice preventing Pike County Sheriff’s

Office personnel from engaging in the conduct alleged herein concerning the failure to

investigate the incident of excessive force and conduct of Defendant Deputies as alleged herein.

       43.     As a direct and proximate result and consequence of Defendants' conduct as

alleged above, Plaintiff experienced severe injury, humiliation, emotional distress, pain and

suffering, and was otherwise damaged.

       44.     Defendants Deputies, Defendant Mooney, Defendant Nelson, Defendant Reader,

and/or Defendant Pike County conspired to harass Plaintiff and use excessive force upon

Plaintiff causing him serious physical pain and injury and extreme fear and distress. Defendants’
Case: 2:20-cv-05924-EAS-CMV Doc #: 1 Filed: 11/17/20 Page: 11 of 15 PAGEID #: 11




conduct was outrageous, shocked the conscience, and violated Plaintiff's clearly established due

process rights.

       45.        The above-alleged actions and omissions, engaged in under color of law and

authority by Defendants Deputies, Defendant Nelson, Defendant Reader, and/or Defendant Pike

County proximately caused and were the moving force behind the deprivation of Plaintiff's rights

secured to him by the Constitution of the United States including, but not limited to, Plaintiff’s

right to be secure in his person; the right to be free from excessive force; the right to be free from

cruel and unusual punishment; the right to be free from governmental actions and/or inactions

that shock the conscience; and the right to both procedural and substantive due process.

       46.        The conduct of Defendants Deputies as alleged herein was conduct which

reasonable deputies would have known to be in violation of Plaintiff's clearly established

Constitutional rights.

       47.        The action or inaction of Defendant Nelson, Defendant Reader, Defendant

Stansbury, and/or Defendants John/Jane Does #1-10 as alleged herein was conduct that

reasonable supervisors would have known to be in violation of Plaintiff's constitutional rights.

       48.        The conduct of Defendants as alleged herein constitutes a violation of Plaintiff's

civil rights in violation of 42 U.S.C. § 1983 and other applicable laws.

       49.        As a result of the above-alleged conduct, Plaintiff sustained deprivations to his

civil rights, has suffered and will continue to suffer from physical pain, mental distress with

resulting physical manifestations, humiliation, and embarrassment, for which Plaintiff is entitled

to monetary relief. Plaintiff's damages are directly and proximately caused by the conduct of

Defendants as alleged herein and will be proven at trial.
Case: 2:20-cv-05924-EAS-CMV Doc #: 1 Filed: 11/17/20 Page: 12 of 15 PAGEID #: 12




        50.     Plaintiff has retained undersigned counsel to represent him in this matter and is

entitled to reasonable attorneys’ fees and costs under 42 U.S.C. § 1988.

                                    COUNT TWO: ASSAULT

        51.     Plaintiff hereby incorporates Paragraphs 1 through 50 as if fully written herein.

        52.     Defendant Mooney acted with intent to create an imminent apprehension of a

harmful or offensive contact with Plaintiff’s person.

        53.     Defendant Mooney actually threatened and administered imminent physical

violence and Plaintiff was placed into apprehension of imminent harmful or offensive contact.

        54.     Immediately preceding the intentional physical contact by Defendant Mooney,

Plaintiff was placed into apprehension of imminent harmful or offensive contact.

        55.     As a direct and proximate result of Defendant Mooney’s actions and/or inactions,

Plaintiff has suffered and will continue to suffer disabling psychological trauma, loss of

enjoyment of life, physical pain and injury, and will continue to suffer the same into the future.

                                   COUNT THREE: BATTERY

        56.     Plaintiff hereby incorporates Paragraphs 1 through 55 as if fully written herein.

        57.     Defendant Mooney acted with intent to cause Plaintiff serious bodily injury.

        58.     As referenced supra, Defendant Mooney inflicted a harmful and/or offensive

contact onto Plaintiff’s person. Specifically, Defendant Mooney placed Plaintiff into a restraint

chair and then sprayed Plaintiff in his face three (3) separate times with OC (pepper) spray.

Defendant Mooney additionally struck Plaintiff eleven (11) times in the face/head while Plaintiff

was fully restrained in said restraint chair.

        59.     Defendant Mooney’s force was excessive and without authorization, express or

implied.
Case: 2:20-cv-05924-EAS-CMV Doc #: 1 Filed: 11/17/20 Page: 13 of 15 PAGEID #: 13




        60.    The amount of force used during the OC (pepper) sprayings and punches to

Plaintiff’s person, all while Plaintiff was confined in a restraint chair, was harmful and/or

offensive and/or outside the scope of any privilege or consent.

        61.    As a direct and proximate result of the actions and/or inactions of Defendant

Mooney, Plaintiff has suffered and will continue to suffer disabling psychological trauma, loss of

enjoyment of life, physical pain and injury, and will continue to suffer the same into the future.

       COUNT FOUR: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

        62.    Plaintiff hereby incorporates Paragraphs 1 through 61 as if fully written herein.

        63.    Defendants intentionally, wantonly, and/or recklessly and without privilege,

justification, or consent, engaged in acts which constitute the tort of intentional infliction of

emotional distress.

        64.    The actions of Defendants were the proximate cause of Plaintiff’s emotional

distress.

        65.    As a direct and proximate result of Defendants’ actions, Plaintiff suffered severe

physical pain, debilitating physical injuries, humiliation, embarrassment, anxiety, fear,

apprehension, great personal discomfort, and extreme emotional distress.

            COUNT FIVE: WILLFUL, WANTON, AND/OR RECKLESS CONDUCT

        66.    Plaintiff hereby incorporates Paragraphs 1 through 65 as if fully written herein.

        67.    Defendant Pike County, Defendant Nelson, Defendant Reader, Defendant

Mooney, Defendant Stansbury, Defendant Carroll, and Defendant John/Jane Does #1-10 acted in

a willful, wanton, and/or reckless manner.

        68.    As a direct and proximate result of the actions of Defendant Pike County,

Defendant Nelson, Defendant Reader, Defendant Mooney, Defendant Stansbury, Defendant
Case: 2:20-cv-05924-EAS-CMV Doc #: 1 Filed: 11/17/20 Page: 14 of 15 PAGEID #: 14




Carroll, and Defendant John/Jane Does #1-10, Plaintiff suffered the injuries and damages set

forth herein.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,

for compensatory damages in an amount to be shown at trial pursuant to the laws of the United

States and the State of Ohio; for reasonable attorneys’ fees and costs under 42 U.S.C. § 1988; for

a fair and adequate sum for punitive damages in an amount to be shown at trial; for an award to

Plaintiff of pre-judgment interest and post-judgment interest; and for any further relief to

Plaintiff the Court deems just and proper.



                                               Respectfully submitted;



                                             By: /s/ Andrew S. Hanes___________       ____
                                               Rick L. Faulkner (#0029251) (Trial Attorney)
                                               Andrew S. Hanes (#0079868)
                                               Robert T. Trujillo (#0098482)
                                               THE FAULKNER LAW OFFICE
                                               8055 Hayport Road, CB 02-13
                                               Wheelersburg, Ohio 45694
                                               Telephone: (740) 574-4311
                                               Facsimile: (740) 574-1129
                                               E-mail: ahanes@thefaulknerlaw.com
                                               Attorneys for Plaintiff
Case: 2:20-cv-05924-EAS-CMV Doc #: 1 Filed: 11/17/20 Page: 15 of 15 PAGEID #: 15




                                       JURY DEMAND

        Plaintiff, by and through undersigned counsel, hereby respectfully demands trial by jury
as to his claims pursuant to Federal Rule of Civil Procedure Rule 38(b), et seq., and Southern
District Local Rule 38.1.


                                      By: /s/ Andrew S. Hanes___________           _______
                                         Rick L. Faulkner, Esq. (#0029251) (Trial Attorney)
                                         Andrew S. Hanes, Esq. (#0079868)
                                         Robert T. Trujillo, Esq. (#0098482)
                                         THE FAULKNER LAW OFFICE
                                         Attorneys for Plaintiff
